Title: From Thomas Jefferson to the Board of War, 23 December 1779
From: Jefferson, Thomas
To: Board of War



In Council Dec. 23d. 1779.

The Board approves of the whole of the foregoing measures except as follows. They think the particular works of defence [to] be constructed at York had better be referred to the Engineers of this State and of our Allies on view of the ground; and under the controul of Col. Marshall and the commanding Officer of the French. They are of opinion that the application to the State of North Carolina should be deferred til the invasion actually takes place; and that the five hundred militia to be called to the barracks should be from the nearest counties above the blue ridge, which number should be augmented to two thousand if the enemy shall actually enter our capes. They recommend the immediate removal of the prisoners of war from the Barracks according to the resolutions formerly taken.

Th: Jefferson

